Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Pan et al. for the "METHOD AND APPARATUS FOR REQUESTING SIDELINK RADIO BEARER (SLRB) CONFIGURATION OF UNICAST TRANSMISSION IN A WIRELESS COMMUNICATION SYSTEM" filed 12/17/2020 has been examined.  This application is a continuation of 16/851,916, filed 04/17/2020, now U.S. Patent #10,904,787 and Claims Priority from Provisional Application 62842179, filed 05/02/2019.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/851,916, filed 04/17/2020 noted on page 1, para [0001] need to be updated.  This application is now US Patent#10,904,787.  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rao et al. (US#2020/0163005) in view of Tseng et al. (US#2020/0145867). 
 	Regarding claim 11, the references disclose a method and apparatus for performing SL-BR configuration in wireless D2D communications, in accordance with the essential features of the claims.  Rao et al. (US#2020/0163005) discloses a first UE to request SLRB configuration for a unicast link with a second UE, comprising: a processor and a memory operatively coupled to the processor, wherein the processor executes a program code (see Fig. 1) to: receive a first message from the second UE, wherein the first message includes a first SLRB configuration for the unicast link (para [0008]-[0020]: receiving by the first UE from the second UE, an indication of second UE's capability using the preconfigured sidelink signaling radio bearer SLRB), indicating a Radio Link Control (RLC) mode of a first SLRB used for transmission from the second UE to the first UE (see Fig. 4; para [0090], [0104]: L2 protocol stack consisting of Radio Link Control (RLC), MAC and PHY on the NR PC5 interface); transmit a second message to a network node to request a second SLRB configuration for the unicast link for transmission from the first UE to the second UE (Fig. 24; para [0220]-[0223]: The L-UE 506 transmit the resource request 2408 in SR/BSR or SL-RRC message by F-UE 508 to gNB 2002 (i.e, RAN node)), when the second message includes an identity of a PC5 Quality of Service (QoS) flow; and receive a third message from the network node, wherein the third message includes the identity of the PC5 QoS flow (para [0087]: configuration of SL-RBs and corresponding QoS-related parameters e.g. QoS flow indication (QFI), PC5 QoS Indication (PQI)). 
	Although Rao et al. references does not disclose expressly the first and second messages associated with first/second SL_RB.  However, Rao et al. discloses in Fig. 2 a block diagram illustrated method of configuring a sidelink radio bearer (SL-RB) in a UE includes SL-RB para [0020]-[0021] & [0084]).  In the same field of endeavor, Tseng et al. (US#2020/0145867) teach in Fig.3 a signaling flow diagram illustrated two UEs (310, 330) performing sidelink measurement negotiations through a base station (320), in which to generate the sidelink measurement report by monitoring at least one target resource pool allocated to the first UE; and transmit the sidelink measurement report to the second UE through a PC5 interface (e.g., through PC5 RRC message) between the first and second UEs, wherein the at least one target resource pool is associated with a first radio access technology (RAT) and the PC5 interface (e.g., through PC5 RRC message) is associated with a second RAT (para [0057] & [0071]-[0077]: transmits the generated sidelink measurement report to the second UE through a PC5 interface between the first and second UEs utilizing PC5 RRC messages). 
Regarding claims 12-13, the reference further teaches wherein transmitting a fourth message to the second UE, wherein the fourth message includes the second SLRB configuration (Tseng et al.: Fig. 9; para [0112]-[0113]). 
Regarding claim 14, the reference further teaches wherein the fourth message includes information indicating an association between the first SLRB configuration and the second SLRB configuration (Tseng et al.: para [0057] & [0071]-[0077]).
Regarding claim 15, the reference further teaches wherein the first/fourth message is a PC5 RRC (Radio Resource Control) message (Tseng et al.: para [0057] & [0071]-[0077]).	
Regarding claim 14, the reference further teaches wherein the first message includes an identity of a PC5 QoS (Quality of Service) flow for the unicast link (Rao et al.:para [0087]: configuration of SL-RBs and corresponding QoS-related parameters e.g. QoS flow indication (QFI), PC5 QoS Indication (PQI)).
	
Rao et al. : Figs. 5 & 20-24; para [0020], [0091]). 	
Regarding claim 19, the reference further teaches wherein the first UE is in RRC_CONNECTED (Rao et al.: para [0052]-[0056]: RRC Connected UE).	
Regarding claim 20, the reference further teaches wherein the network node is a base station (Rao et al.: Fig. 2; BS such as a eNodeB, or eNB).
Regarding claims 1-10, they are method claims corresponding to the apparatus claims 11-20 above. Therefore, claims 1-10 are analyzed and rejected as previously discussed with respect to claims 11-20 above. 	
One skilled in the art would have recognized the need for effectively and efficiently performing SL-BR configuration in wireless D2D communications, and would have applied Tseng’s reporting sidelink measurements in the next generation wireless networks utilizing PC5 RRC messages into Rao’s wireless communication networks which support sidelink radio bearers (SL-RB).  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Tseng’s sidelink measurement reporting in next generation wireless networks into Rao’s system and method for supporting sidelink radio bearers with the motivation being to provide a method and system for requesting SLRB configuration of unicast transmission in a wireless communication system.

Double Patenting


the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the conflicting claims so they are no longer coextensive in scope. The
filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35
U.S.C. 101.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

9.	Claims 1-20 of the present application Serial No. 17/125,988 (hereinafter Application ‘988) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,904,787 (hereinafter “787) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-16 of patent “787 are equivalent to the pending claim 1-10 of Application ‘988 for facilitating Sidelink Radio Bearer (SLRB) configuration in D2D wireless communication system.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Vargas et al. (US#2020/0322774) is cited to show beam sweeping on millimeter wave frequencies for device-to-device communication.
The Vargas et al. (US#2020/0323019) is cited to show establishing radio bearers on millimeter wave frequencies for device-to-device communication.
The Kang et al. (US#2021/0144791) is cited to show apparatus and method for communication using sidelink in wireless communication system.
The Pan et al. (US#11,252,598) is cited to show method and apparatus for sidelink logical channel establishment in a wireless communication system.
The Wang et al. (US#2019/0215685) systems and methods for performing carrier aggregation in sidelink communications.
The Rao et al. (US#2019/0239112) show system and method for supporting URLLC in advanced V2X communications.
The Yi et al. (US#10,187,909) method for indicating a ciphering indication for a sidelink radio bearer in D2D communication system and device therefor.
The Lee et al, (US#2018/0132161) method for transmitting discovery signal for establishing D2D link with relay UE in wireless communication system and apparatus therefor.
The Pan et al. (US#10,687,376) method and apparatus for improving initialization of 
The Loehr et al. (US#2019/0342895) logical channel prioritization procedure for sidelink logical channels.
The Loehr et al. (US#2019/0124015) support of QoS for V2X transmissions.	

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/24/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477